Citation Nr: 1419580	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-49 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a prior March 2007 rating decision, the RO last denied entitlement to service connection for tinnitus.  The Veteran did not appeal that decision and no relevant evidence was received within one year of that decision. 

2.  Additional evidence since submitted, however, relates to an unestablished fact and raises a reasonable possibility of substantiating this claim of entitlement to service connection for tinnitus.

3.  The Veteran's tinnitus is the proximate result of his service-connected bilateral hearing loss.

4.  The evidence is at least in relative equipoise as to whether his erectile dysfunction (ED) is the proximate result of depression and other symptoms associated with his service-connected posttraumatic stress disorder (PTSD).



CONCLUSIONS OF LAW

1.  The March 2007 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The tinnitus is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  Resolving all reasonable doubt in his favor, the Veteran's ED also is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board finds that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for tinnitus.  This claim was last denied in a March 2007 rating decision because the RO found that there was no relationship or correlation ("nexus") between his tinnitus and his military service.  That decision became final and binding based on the evidence then of record because no notice of disagreement (NOD) or additional relevant evidence was submitted concerning this claim within one year of the date on which he was provided notice of that decision.  See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).


Since March 2007, however, new evidence has been added to the claims file that is also material to the Veteran's claim of entitlement to service connection for tinnitus.  Specifically, a November 2009 VA examiner determined that the Veteran's tinnitus was as likely as not a symptom associated with his bilateral hearing loss, for which service connection already has been established.  As the evidence of a nexus between tinnitus and service or a service-connected disability was not available at the time of the March 2007 denial, it is new.  Moreover, when presumed credible, this new evidence also establishes a nexus between the tinnitus and a service-connected disability - namely, the bilateral hearing loss; thus, this additional evidence also is material.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  This claim therefore must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Disability that is proximately due to, the result of, or aggravated by a service-connected disability shall, itself, be service connected on this secondary basis.  38 C.F.R. § 3.310 (a) and (b).  Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

That the Veteran has tinnitus is not in dispute, as a diagnosis was established at other times including during his VA examination in November 2009.  In any event, he is competent in essence to diagnose his tinnitus "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as him is considered competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation").  The November 2009 VA examiner also determined that the Veteran's tinnitus was as likely as not secondary to his service-connected bilateral hearing loss.  The Board recognizes that a prior June 2006 VA examiner had indicated that the etiology of the Veteran's tinnitus could not be determined without resorting to mere speculation.  That earlier opinion is not probative, however, as it does not contain a sufficient explanation as to why an opinion 

regarding etiology could not be rendered.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, as the only probative (meaning competent and credible) evidence addressing service connection for tinnitus on a secondary basis is in favor of the claim, rather than against it, service connection for tinnitus is warranted on a secondary basis - certainly when all reasonable doubt regarding its etiology and potential relationship to the Veteran's military service, by way of his hearing loss, is resolved in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an "as likely as not" proposition, which in this instance it certainly is for the reasons and bases discussed.

The Veteran additionally has ED, as diagnosed during his VA diabetes mellitus examination in October 2009.  At that time, the examiner opined that it was not a complication of the Veteran's service-connected Type II Diabetes Mellitus.  Rather, according to that examiner, the ED was due to the Veteran's hypertension, morbid obesity, depression, and hypogonadism.

At the conclusion of a more recent November 2010 VA examination, however, a VA examiner indicated that the symptoms of the major depression were "clearly" associated with the Veteran's PTSD.  And in a December 2010 rating decision since issued, and as a consequence, the RO granted service connection for PTSD.  Therefore since associated with it, so, too, is service connection in effect for the depression, which in turn has been indicated as a clear source of the ED.

The Board is equally aware that there are also the several other possible causes that have been identified for the Veteran's ED - namely, the hypertension, morbid obesity, and hypogonadism mentioned.   But there is no competent and credible evidence indicating that one cause is predominant versus another.  Thus, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's ED in the result of, if not aggravated by, his service-connected PTSD and its attendant symptoms, specifically, the associated depression.  Thus, this claim also must be granted with resolution of this reasonable doubt in his favor.  38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for ED also is granted.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


